1¥7S-/6
                                ELECTRONIC RECORD




COA #      02-15-00409-CR                        OFFENSE:        30.02F1


           Michael Zamarripa v. The State of
STYLE:     Texas                                 COUNTY:         Tarrant

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    432nd District Court


DATE: 12/15/16                    Publish: YES   TC CASE #:      1342568D




                         IN THE COURT OF CRIMINAL APPEALS



          Michael Zamarripa v. The State of
STYLE:    Texas                                       CCA#:
                                                                    /m-/fc
         APPf-LL M7~\s                Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         Rtzf^tTh,                                    JUDGE:

DATE:      rfzhl /a#/7                                SIGNED:                           PC:

JUDGE:            J/a. C6i^t^-^_                      PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD